Earl Warren: Number 39, Mitchell, Secretary of Labor, Petitioner versus Robert DeMario Jewelry Company. Ms. Margolin.
Bessie Margolin: Mr. Chief Justice, Your Honor. This case involves the section of the Fair Labor Standards Act which makes it unlawful for any person to discharge or, in any other manner, discriminate against any employee because he has filed a complaint instituted a cause to be instituted any proceeding under or related to the Act. The section is quoted on page 2 of petitioner's brief. The issue is with respect to the scope of the Court's power to restrain violations of this section. The question turns on the meaning of the jurisdictional language of Section 17 of the Act, which is also quoted on pages 2 to 3 of the petitioner's brief, which provides that the District Courts shall have jurisdiction for cause shown to restrain violations of Section 15 as a proviso in -- to that section which I'll show yet to you later but that -- since that was not the basis of the Court of Appeal's decision, I will defer reference to that until after meeting the grounds on which the decision below rested. The facts, the pertinent facts are not in dispute and as substantially as they were found by the trial court. Immediately after service of the complaints on the respondents for the recovery of wages due some named employees, respondent and respondents who are the DeMario Corporation and Robert DeMario individually who's virtually the sole owner of the corporation and one of the office -- offices of the corporation. The respondents immediately set out on a -- embarked on a course of discrimination against the employees in whose name these complaints were filed. And by changing their seating arrangements and taunting them in various ways and assigning them less desirable work and other things of that nature within two weeks, all three of the employees had been discharged. The trial court found that all three of these employees were relatively long-term employees. Two of them in particular had worked continuously for respondents longer than most, if not all the other employees. There have never been any complaints about their work. And one who had worked the -- continuously for respondents for over three years were admittedly above average. And the trial court found that none of them would have been laid off had it not been for the filing of these suits or -- or if they have been laid off, they would long since had been reinstated. The trial court concluded that this conduct clearly constituted a violation of Section 15 (a) 3, that the evidence was so clear and convincing that the Secretary was entitled to an injunction to restrain respondents from discriminating against the said employees and also to a mandatory order requiring respondents to reinstate them. However, the Court declined to grant the Secretary's request for reimbursement for loss of wages resulting from the unlawful discharges. The Court noted that the question of whether it had jurisdiction to order such reimbursement had been raised but that it said it was not necessary to rule on that question because in the exercise of its discretion, it would -- it would decline to order reimbursement. But it made no -- no findings as to mitigating circumstances and gave no reason for so exercising its discretion. The Secretary appealed from the denial of the reimbursement and the respondents cross appeal from the order for reinstatement. The Court of Appeals affirmed sustaining the trial court in both respects, holding that there was authority to order reinstatement but that there was no corresponding authority to order reimbursement. And because of its ruling that there was no power, the Court of Appeals said it was unnecessary to reach the question whether the trial court had abused its discretion in declining to order the reimbursement.
Potter Stewart: Isn't it also true that the Court of Appeals said, for not reaching the question of discretion that if it should have to reach that question, the record before was insufficient?
Bessie Margolin: Well, they said that not enough of it had been printed under the Court's rules of -- of -- redesignated only the findings of the Court to printing. Respondent could have crossed designated and didn't, and the Court said, “Well, if they had to reach that question, they -- they can, of their own motion in that Court, order more of the record printed,” So they -- they didn't reach that question at all. If the Court of Appeals was wrong, the case probably would have to go back for consideration of that question.
Potter Stewart: We don't have any record here.
Bessie Margolin: No, we have nothing here but the printed record. The sole question here is whether the Court has any power --
Potter Stewart: Has power.
Bessie Margolin: -- to order. The Fifth Circuit explicitly repudiated the Second Circuit's earlier decision in 1944 Walling v. O'Grady where the Second Circuit had held that the reimbursement power was a necessary power adequately to carry out the ex prohibition against a discriminatory discharge. The Fifth Circuit reasoned that the reimbursement remedy is unavailable unless expressly conferred by or necessarily implied from a specific congressional enactment. Now, it's the Government's position that the Second Circuit's decision in O'Grady was clearly correct, was and still is clearly correct, and that the Fifth Circuit simply ignored the legislative purpose of this statutory prohibition of discrimination and ignored also our -- applied just the opposite rule to the fundamental principle of statutory construction which this Court has consistently followed in construing comparable enforcement provisions of other regulatory statutes. The principle is that if a court's equity jurisdiction is invoked to restrain violations or to enforce compliance with a regulatory statute, its inherent equity -- equitable powers are available to effectuate legislative purposes and policy unless the statute expressly or by necessary inference provides otherwise. Now, if time will not permit going in to all the decisions of this Court and the various distinctions that respondents undertake to make in those decisions, Porter v. Warner and the Phelps Dodge decision of course are the ones that state this principle most explicitly.
William J. Brennan, Jr.: Ms. Margolin --
Bessie Margolin: And --
William J. Brennan, Jr.: -- how would you measure that? How would you measure that?
Bessie Margolin: It measure damages very much the way they do under the National Labor Relations Act.
William J. Brennan, Jr.: That is --
Bessie Margolin: That is --
William J. Brennan, Jr.: (Voice Overlap) --
Bessie Margolin: -- it's not -- it's what -- what actual loss they suffer. In other words, there might be mitigation of damages --
William J. Brennan, Jr.: Yes.
Bessie Margolin: -- if the employees had secured any employment in the interim. I think some of them -- one of them at least did secure some and one of them wouldn't have been working anyway. Another one, the oldest in one -- oldest in employment, Mrs. Duke had tried for the full year to get employment and was unable to get any employment. And they're going outside of the printed records for that, but I don't believe it will be denied that she so testified.
Charles E. Whittaker: Ms. Margolin, (Inaudible) is it not the common law allow to an employee unlawfully discharged his own individual action for damaging?
Bessie Margolin: Well, the law isn't very clear on that. The Court's had found that -- that the employees do not -- certainly don't have a right under this Act.
Charles E. Whittaker: No, no, not only this Act but doesn't that spoke us up more sharply the question whether Congress, by this Act, created such a right in the light of the fact that such a right already existed in the employee himself at common law?
Bessie Margolin: I don't think the law is too clear on that and certainly has not been settled that this gives him -- gives him any such right because all the decision so far, most, I think, except for one, has said that he -- the statute does not give him such right. And I think it's -- it's some quite -- there's some question as to whether he has the right at common law. But, apart from where they're not -- the employee has that right, we think that the -- has ancillary to an action to restrain violations of this section. It is a necessary adjunct to the restraining of any such violation. And certainly, it is something inherently within the equity powers of the District Court's unless Congress has explicitly deprived the Court so.
Charles E. Whittaker: Can I ask you (Inaudible) in this recovery of damages or wrongful discharge, then for the recovery of back pay while -- or I mean by that unpaid compensation which Section 17 expressly precludes the Court from awarding to the --
Bessie Margolin: Yes.
Charles E. Whittaker: -- Government --
Bessie Margolin: Yes. Our -- our point is that --
Charles E. Whittaker: -- in a -- on a -- to the employee in action by the Government?
Bessie Margolin: Our point is that it is -- it is something quite different from that, that the proviso in Section 17 was specifically and deliberately limited to recovery of unpaid wages under Section 6 and 7 of the Act. And that the reason it was so limited was because simultaneously, when that proviso was put in, in 1949, simultaneously, Congress enacted Section 16 (c) of the Act which gave the administrator or the Secretary authority to sue on behalf of employees for unpaid wages. This is the first time the Secretary was given that express authority. Prior thereto, the Court's had held that the Secretary could recover unpaid wages in an injunction action. Congress enacted 16 (c) which puts certain limitations on the right -- on that right.Congress said he could bring this action at the -- upon the written request of the employees, only on written request and only if there was no unsettled question of law involved. So it put the proviso in Section 17 in corresponding language obviously with the intent that if the Secretary was going to bring action on behalf of employees for wages, he should proceed under Section 16 (c) under the conditions and limitations of 16 (c) but they explicitly recognized that he could bring both the injunction action and a 16 (c). Well, 16 (c) has nothing whatsoever to do with the prohibition of discriminatory discharge. There's no comparable provision in the Act giving the employee a right to sue for damages under a loss of wages due to discharge. The only --
William O. Douglas: What does 16 (b) covers?
Bessie Margolin: 16 (b) gives the employee himself a right to sue for unpaid wages and liquidated damages.
William O. Douglas: He could have sued here?
Bessie Margolin: He could have sued here, he could -- he could sue either on his own or he can request the -- no, he couldn't have sued here, not for -- not for losses due to discriminatory discharge.
William O. Douglas: He could not.
Bessie Margolin: He could sue for his unpaid wages. And -- and these employees decided however to use the 16 (c) action.
Speaker: Why isn't it a common law? (Inaudible)
Bessie Margolin: As I say, I think its how --
Speaker: -- no statutory action for wrongful discharge.
Bessie Margolin: No statutory action. And it seems to be questionable whether is -- in some States, at least whether there is one for discriminatory discharge. It certainly is not clear that there is one.
Charles E. Whittaker: And you're asking, if I understand it, to include that remedy as an incident of the equitable injunctive right granted by Section 17?
Bessie Margolin: That's right, that the -- that the authority to restrain violations includes the authority to adopt all equitable remedies to accomplish the purpose of Section 15 (a) (3). And I think it's important that we look to that purpose because I think that certainly, if -- there is no compelling reason given either by the court below or by respondents for interpreting this language more narrowly than the Anti-Trust Act is -- is interpreted or then the National Labor Relations Act. There's no -- no compelling reason for doing so. And there's -- and --and therefore, if the purpose of this Act or the purpose of Section 15 (a) (3) in particular depends upon this type of remedy, if it's to be all meaningful, and we think it does, then certainly, doubts ought to be resolved in favor of construing it with the same flexibility that -- with the same language has been construed under the anti-trust laws. And therefore I would like to direct myself to the purpose of this 15 (a) (3).
Speaker: Could I ask you just one question, and I won't interrupt you again? Your position was squarely sustained by (Inaudible) and the O'Grady case, was it not?
Bessie Margolin: That's right, Your Honor.
Speaker: And the only question about O'Grady was that it's affected, assuming that that -- whether that's still good law in light of the proviso in Section 17.
Bessie Margolin: Well, the Fifth Circuit said it would never --
Speaker: The Fifth -- Fifth Circuit didn't meet it. They just --
Bessie Margolin: The Fifth --
Speaker: -- talked about it.
Bessie Margolin: -- Circuit said that was never good law.
Speaker: Yes.
Bessie Margolin: And they specifically refrained from my -- I think it's significant that neither court below was willing to rely on the proviso. And the Fifth Circuit pointed out that it was expressly and in terms limited to suits for unpaid wages, and that it didn't in terms apply to this, although they seem to think that -- they inferred in the intent to overrule O'Grady.
Felix Frankfurter: Would you agree that -- would you agree that it is right in not relying on the proviso since an argument could be made, I think, either they approved it that it implies the power theretofore existed was cut down or that the power -- etcetera, do you agree with that, don't you?
Bessie Margolin: Yes.
Felix Frankfurter: We have to go back in the situation where the Second Circuit began and where this was (Inaudible)
Bessie Margolin: That's right.
Felix Frankfurter: Now, may I ask you this question? Or perhaps I'd rather let you go out and state the purpose. That may answer my question.
Bessie Margolin: Oh, I think that the -- the purpose is really conclusive of -- of any questions about the interpretation of -- of this authority to order reimbursement because the purposes obviously to protect the employees against discrimination so that they will feel free to make complaints and cooperate in the enforcement of this Act. Now, their cooperation and complaints are peculiarly important to the enforcement of this -- of this Act. It deals with the minimum labor standards of over 20 million employees in their relationship with thousands of employers, and it's obviously wholly impracticable to enforce this Act by continuous policing of employer payrolls. And also, the enforcement, general enforcement and compliance is of utmost importance to its effectiveness because of the highly competitive factors that are involved. Therefore, this -- the enforcement of this Act depends necessarily upon many employees feeling free to report any information they have or any complaints they have about violations to report it to the Government officials and feel free to exercise their statutory rights to sue for unpaid wages. Unquestionably, this is what Congress had in mind in enacting 15 (a) (3). It was not satisfied simply to establish procedures for enforcement of these substantive standards. It went further and provided that employees should be protected and encouraged to feel free to participate in those enforcement procedures. Now, what happens if you say that this -- this enforcement -- for enforcement of this prohibition does not include the power to order reimbursements. I mean, this case is a good example. Three employees who presume to exercise their -- their rights under effect, and it might be noted in this record that the employer admitted that he owed this money, he pleaded guilty to a criminal charge of underpaying, both minimum wage over time, failing to keep records, and these specific employees were among those named. They -- they had a suit brought on their behalf for the unpaid wages and they recovered it no appeal was taken from the judgment in their affidavit there. So they were asserting unquestionably rights they were entitled to, and they presumed to assert these rights. The -- they -- they had discharged first immediately, almost immediately discharged their asserting this rights in the plain view of all the other employees. It was done in the baldest manner obviously for the purpose of intimidating other employees. And the findings of the Court, I think, will indicate that they are out of work for indefinite period of time. The order of reinstatement, I think, was about a year later. And they come back to work without any payment for the loss of wages during the many months that they were out of work. Now, the employees -- this -- not only the employees who were discharged but their fellow workers says that -- who -- who observed all this happening, who among any of them is going to feel free to come to the authorities or to make a complaint ever in the future? And the only -- the only possible way that -- that this section can be given any meaning is if the employees are assured that they will not only be reinstated but that they'll be reimbursed of -- that -- their losses and will be redressed.
Potter Stewart: Is there a criminal sanction that goes with this section?
Bessie Margolin: There is a criminal sanction. The criminal sanction applies to all these things. We had just had a criminal action against this employee -- employer for his other violations. The Section 7, minimum wage, overtime and falsification he had been -- he pleaded guilty to that, had been sentenced in and affirmed on that and then -- the -- some of the employees decided that they were entitled to recover these wages then he pleaded guilty of failing to pay. And they -- they brought this -- this action. It shows how little by the way that the criminal action deterred.
Felix Frankfurter: Ms. Margolin, I don't -- for myself, I don't think you can solve this problem by producing this particular case of dramatic mischief. I don't think from that you can draw the necessary guard principle which is involved here --
Bessie Margolin: Well, I think that is true.
Felix Frankfurter: (Voice Overlap) question. The issues of the unpaid minimum wages or unpaid overtime compensation, are they few or many in the enforcement of this order?
Bessie Margolin: They're quite a few.
Felix Frankfurter: Quite a few considerably.
Bessie Margolin: Probably. Well --
Felix Frankfurter: The question it made to discrimination, are they --
Bessie Margolin: Oh, you mean -- no, there are very few cases on discrimination.
Felix Frankfurter: Very few cases of discrimination.
Bessie Margolin: Extreme -- it's -- it's extremely difficult to prove.
Felix Frankfurter: So that -- so that the result of Fourth -- of the 1949 amendment, and I'm not drawing -- as I have indicated, I'm not construing the -- the Court of Equity from the implication of the 1949 amendment but the result of the 1949 amendment is that in the many instances where equity -- that the power of equity to also impose damages as withdrawn into the few instances that it remained, is that a fair statement?
Bessie Margolin: Oh, no, no, it's -- it hasn't. It's been withdrawn because some -- some other remedy was given.
Felix Frankfurter: Yes, but the remedy that you -- that was given, you indicate is -- is not a good remedy because that puts the burden on the employee to enforce his right not in the Secretary.
Bessie Margolin: No, the Secretary can enforce it on his behalf too.
Felix Frankfurter: He can?
Bessie Margolin: Oh, yes --
Speaker: (Voice Overlap) --
Bessie Margolin: -- under 16 (c).
Felix Frankfurter: Does the statute say so? The statute doesn't say so?
Bessie Margolin: Are you talking about unpaid wages?
Felix Frankfurter: I'm talking about unpaid overtime compensation and unpaid minimum.
Bessie Margolin: Yes, under 6 -- Section 16 (c), the Secretary can sue on behalf of the employees upon their written request.
Felix Frankfurter: Is that the --
Bessie Margolin: That's the point I'm making. This was put in at the same time as with the proviso to Section 17. And they were obviously intended to correspond. They didn't want -- they didn't want the Secretary doing this without the request of the employee but it gave him the authority under Section 16 (c), took it away from -- from them in Section 17.
Felix Frankfurter: But he -- he can't do it on his own determination before --
Bessie Margolin: Upon -- no, not -- well, he can -- he has discretion whether to -- to take the request of the employee. He doesn't have to accept the employee's request.
Felix Frankfurter: No, but he -- a request is required, doesn't it?
Bessie Margolin: A request is required.
Felix Frankfurter: So that the -- so that the power of the Secretary is more limited with reference to the larger class of compensation to be sued for than in the case before the Court, that's true in effect, isn't it?
Bessie Margolin: Well, those cases come up more frequently and the importance of the anti-discrimination provision, of course, is -- is a very general one to try to -- to give employees general feeling of security about his asserting their right and to enable them to feel free to assert their rights to sue for unpaid wages.
Felix Frankfurter: I'm not -- I'm not drawing any inferences against you or for you. I'm just trying to see the basis on which this can rest in the general purpose of the statute for the protection of employee is, for me, not enough.
Bessie Margolin: Well, this is --
Felix Frankfurter: If its so likely important, then you'd expect greater explicitness and particularly, the withdraw even though a new power is given a more limited power seems to me to make inroads on the general idea, what I want to ask you is this, Section 17 --
Bessie Margolin: May I say -- reserve a few minutes because I think I'm going to need a few minutes for rebuttal.
Felix Frankfurter: Perhaps the Chief Justice will take it out of my time instead of yours. [Laughter] Section 17 gives the power of the Secretary of -- of Labor to bring injunction proceedings, what I want to know in the first place is that power vested in him to enforce a private light or a public interest?
Bessie Margolin: It's -- it's a public interest in Section 17 --
Felix Frankfurter: And therefore my next question -- my next question is, if your going to draw -- rely on, because I think you must, for the injunctive power in the Secretary, you must also rely, I think, on derivative powers in the Secretary to enforce not individually this for the public interest. Now, what I ask you, if you will spell out what the public interest is in giving in, authorizing and drawing the general power of the Court of Equity to impose without specific statutory authorization the imposition of money damages although to other powers given to the Court of Equity except that it should exercise equity powers.
Bessie Margolin: Well, it's the same public interest that was involved, I think, Porter v. Warner, that's involved in your anti-trust actions. The -- it's the interest of the public in the -- in the enforcement of the Act.
Felix Frankfurter: Well --
Bessie Margolin: Now, the -- the -- and I thought that I would be certainly amend to imply that the -- the purpose, the public purpose of -- of this provision against discrimination was to secure the cooperation of the employee --
Felix Frankfurter: I understand the interest --
Bessie Margolin: -- in the enforcement of the Act.
Felix Frankfurter: -- I understand the public interest not having discrimination. That goes for the whole mechanism, the whole social function of collective bargaining in the union rights etcetera, etcetera but we're dealing here with a very specific claim, namely, that as an adjunct or as an auxiliary to the public interest in getting an injunction, there is also impliedly the public interest in a chancellor to enforce normal equity powers to wit, it's the only way to remedy, it's the way to remedy fully the public interest. It is necessary to get some money -- to impose money damages that is a concomitant of the chancellor's power. And that's what you really have to risk on. You don't --
Bessie Margolin: Well, that -- that is my argument.
Felix Frankfurter: What I'm trying to agree with you but you wouldn't let me.
Bessie Margolin: Oh -- well, I was looking for the -- the question. I -- apparently I didn't make myself very clear.
Felix Frankfurter: There is, to me, a difference whether -- whether there's an implied authorization of the Secretary of Labor to sue for money damages for the employee or the friend of the employee or the -- what -- what is now given by $16. That is a different thing from saying independent of what is the interest of the employee having his $27 or $127 is the interest of a public which is the -- the procedure is different from the monetary individual interest of the employee. That's the case, isn't it?
Bessie Margolin: Well, that's the case I --
Felix Frankfurter: All right.
Bessie Margolin: -- I thought I wasn't (Inaudible).
Earl Warren: You may have three minutes to go to answer Mr. Justice Frankfurter's argument. [Laughter] And you may have three minutes extra if you wish it too, counsel. Mr. Moore, you may proceed.
Lamar R. Moore: Mr. Chief Justice and members of the Court. It is the position of the respondent in this case that a Court of Equity does not have the power under this statute to grant damages or discharge or as we have referred to it generally back wages ancillary to the power to restrain violations of the Fair Legal Standards Act. Now, we must find this power on the language of the Act or we must find it generally resting within the inherent powers of equity. The Government here, I believe I'm correct in saying, is relying upon the traditional inherent powers of equity in order to get this relief under this Act and reimburse an employee for money lost between the time of discharge and the time of reinstatement under an injunction.
Speaker: Notwithstanding Government charges (Inaudible) I thought the Government (Inaudible) is essential to effectuate the purposes of this statute that this power should be implied.
Lamar R. Moore: Well, they do, Your Honor.
Speaker: But I thought you said they were resting on an inherent power generally?
Lamar R. Moore: I believe legally they are in -- are resting upon the inherent power of equity to grant this damages for -- in order to effectuate the purposes of this Act.
Felix Frankfurter: Once the power to grant -- once -- once jurisdiction is given to enjoin which is the most conventional of all equity powers, the Government's argument is that there is a right from that to enjoin effectively to remedy the -- the mischief and to that end, it may be necessary and not merely say, “Don't do this hereafter but also make good for the loss you have committed.”
Lamar R. Moore: I think that equity, Your Honor, can take complete charge of any situation whereas jurisdiction attaches and can give complete relief. However, the relief it gives must be based upon some right or some law. It cannot step outside of the general or specific law in order to give extraordinary relief. Now, the scope and breadth of equities decrees is one thing but its power to decree is another.
Felix Frankfurter: Its power to what?
Lamar R. Moore: Its power to decree. In other words, under the anti-trust laws, for example, which they had used as an analogy in this case, the Anti-Trust Act is general in terms, prohibiting combinations and giving powers to the courts to prohibit, to enjoin or otherwise prohibit those combinations. The Court of Equity in taking charge of an anti-trust case has a broad scope within which it can act in order to prohibit a culmination or a contract. And so anything that must be done in order to do that is authorized by the general terms of that Act but in this case, we are dealing with a right in an employee. We -- we are maintaining, the respondent is maintaining here that there must be a right upon which equity can face a decree to grant back wages.
Felix Frankfurter: But that's the clash, that's why I took some minutes of Ms. Margolin's time.
Lamar R. Moore: That -- that is --
Felix Frankfurter: The clash between you --
Lamar R. Moore: That is the fact.
Felix Frankfurter: -- if you're right, then this is an enforcement of a right of an individual.
Lamar R. Moore: That's correct.
Felix Frankfurter: And the Secretary of Labor is not enforcing the right of an individual alone. He's also enforcing the right of a public interest although that right may involve denial of what is owing to a lot of individuals, and they are very different things.
Lamar R. Moore: That's correct. We maintain that the Court cannot go so far as to enforce an individual right not authorized by the statute in order to vindicate public policy. That -- that remedy would, in its nature, be punitive. And being punitive, a Court of Equity will not reach that far. We have studied the Fair Labor Standards Act and the cases upon -- the basic cases upon which the -- the later cases rely for the powers of equity, these inherent powers of equity. We find no right in the Fair Labor Standards Act for an individual to receive damages for discharge. And we believe that it is universally the law that there is no common law right in an employee to receive damages for discharge. Now, that is true where there is no contract for a term of employment. Now, where there is a contract for a term of employment, I have a contract for six months or a year and I am discharged, I can sue for damages.
Charles E. Whittaker: Is the Secretary or some public official would?
Lamar R. Moore: No, sir. I don't see how. There's no authorization for any such -- any such cause of action. The cause of action in the Secretary here is his devout with written permission from the employee to sue for unpaid minimum and all the time wages actually worked for. It has no relationship to the damages for being discharged discriminatorily.
Earl Warren: Well, Mr. Moore, it's -- it's your position then that either statutorily or under the common law, the -- that these employees have no remedy at all for this discharge.
Lamar R. Moore: That is correct, Your Honor.
Earl Warren: Yes.
Lamar R. Moore: They -- they have absolutely no remedy individually in themselves and that there is no specific authorization in this Act or any other Act for the Secretary to move in their behalf for damages for discharge.
Earl Warren: Therefore, there is no remedy left to them.
Lamar R. Moore: That's correct, Your honor.
Earl Warren: Yes.
Lamar R. Moore: There is no remedy.
Charles E. Whittaker: (Inaudible) under law of the State in -- will you have the right of action for wrongful discharge?
Lamar R. Moore: Yes, sir, I maintain that outside of authority to substantiate that, Your Honor. There -- there is no right an employer has a -- has a right to discharge an employee. Now, it is only under the legislation such as we have here and the National Labor Relations Act where Congress has gone in derogation of the common law right and given an employee the right not to be discharged because of certain discriminations, one, say, for union activity, or the other here for suing for his rights under this specific Act.
Earl Warren: We'll recess now, Mr. Moore.